        Case 1:15-cr-00379-PKC Document 68 Filed 06/20/19 Page 1 of 1




                                  TEIN MALONE
                                        LAWYERS




                                      June 20, 2019

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      RE:    U.S. v. Juan Antonio Hernandez Alvarado,
             No. S2 15 Cr. 379 (PKC)
             Request for scheduling information – June 27 status conference.

Dear Judge Castel:

We have a status conference in this case scheduled for next Thursday, June 27 at 2:00
pm. There are pending motions including a motion to suppress the post-arrest statement.
We would be grateful to know whether the parties should be prepared to put on evidence
and regardless, how much time the Court has scheduled so that we may plan accordingly.

                                          Respectfully submitted,

                                          /s/ Michael Tein______
                                          Michael R. Tein, Esq.
                                          tein@teinmalone.com
                                          T. Omar Malone, Esq.
                                          omalone@teinmalone.com

                                          TEIN MALONE PLLC
                                          3059 Grand Avenue
                                          Coconut Grove, Florida 33133
                                          (305) 442-1101
                                          Counsel for Juan Antonio
                                          Hernandez Alvarado


Copies via ECF




                     3059 Grand Avenue, Coconut Grove, Florida 33133
                            www.teinmalone.com (305) 442-1101
